In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-15-00267-CR
                             ________________________

                            MARIAN FRASER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 19th District Court
                                 McLennan County, Texas
            Trial Court No. 2014-158-C1; Honorable Ralph T. Strother, Presiding


                                      March 2, 2020

          ORDER ON MOTION TO REMAIN ON CURRENT BOND
             OR FOR REASONABLE BAIL PENDING APPEAL
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      By opinion and judgment dated December 20, 2019, this court reversed Marian

Fraser’s conviction for the offense of murder for a second time and remanded the cause

to the trial court for a new trial. See Fraser v. State, __ S.W.3d __, No. 07-15-00267-CR,

2019 Tex. App. LEXIS 11105, at *19 (Tex. App.—Amarillo Dec. 20, 2019, pet. filed). See

also Fraser v. State, 523 S.W.3d 320 (Tex. App.—Amarillo 2017), rev’d, 583 S.W.3d 564,
571 (Tex. Crim. App. 2019). On January 31, 2020, Appellant filed a motion in this court

to remain on her current bond or have reasonable bail set pending a second appeal.

While that motion was pending, on February 3, 2020, the State Prosecuting Attorney filed

a petition for discretionary review. By letter dated February 4, 2020, this court notified the

parties that Appellant’s motion to remain on current bond or for reasonable bail pending

appeal was moot. The following day, Appellant filed a motion for reconsideration.


       Relying on the plain language of article 44.04(h) of the Texas Code of Criminal

Procedure and Murdock v. State, 870 S.W.2d 41, 43 (Tex. Crim. App. 1993), Appellant

maintains she made a choice to have this court rule on her motion. Remaining convinced

that Appellant’s motion to remain on bond or for reasonable bail is moot, we include these

additional comments.


       Article 44.04(h) of the Texas Code of Criminal Procedure provides that upon

reversal of a conviction, a defendant is entitled to release on reasonable bail, regardless

of the length of term of imprisonment, pending final determination of the appeal by the

State or defendant on petition for discretionary review. (Emphasis added). The statute

provides in part that “[i]f the defendant requests bail before a petition for discretionary

review has been filed, the Court of Appeals shall determine the amount of bail.” TEX.

CODE CRIM. PROC. ANN. art. 44.04(h) (West 2018).


       In 2017, when this court reversed Appellant’s conviction the first time, bail was set

at $50,000 by the Texas Court of Criminal Appeals. On September 11, 2019, the high

court reversed this court’s decision—a final determination of the appeal on petition for

discretionary review. However, the State never sought to revoke Appellant’s bond. See


                                              2
Tucker v. State, 286 S.W.3d 558, 560 (Tex. App.—Corpus Christi 2009, order) (granting

State’s motion to revoke bail after a final determination of the appeal by the Texas Court

of Criminal Appeals).


          Appellant indicates that her counsel has been advised that the State opposes

permitting her to remain on her current bond. However, this court has now reversed her

conviction for a second time which entitles her to remain on bond. Considering that the

Texas Court of Criminal Appeals originally set Appellant’s bail at $50,000 and that the

State never sought to timely revoke that bail, this court need not set reasonable bail

pending a second final determination on petition for discretionary review. See Murdock,
870 S.W.2d at 42 (concluding that a defendant may request bail only one time from one

court).     Appellant’s motion for reasonable bail and motion for reconsideration are

rendered moot.


          It is so ordered.


                                                Per Curiam


Do not publish.




                                            3